Updated as of 2015 Annual Shareholders Meeting

AMENDED AND RESTATED
JETBLUE AIRWAYS CORPORATION


2011 CREWMEMBER STOCK PURCHASE PLAN


I.
PURPOSE OF THE PLAN

This Amended and Restated 2011 Crewmember Stock Purchase Plan is intended to
promote the interests of JetBlue Airways Corporation, a Delaware corporation, by
providing eligible crewmembers with the opportunity to acquire a proprietary
interest in the Corporation through participation in a payroll deduction-based
employee stock purchase plan designed to qualify under Section 423 of the Code.
Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.
II.
ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Plan Administrator. The Plan Administrator
shall have full discretionary authority to interpret and construe any provision
of the Plan, to adopt such rules and regulations for administering the Plan as
it may deem necessary in order to comply with the requirements of Code Section
423 and all such authority that may be necessary or helpful to enable it to
discharge its responsibilities with respect to the Plan. Decisions of the Plan
Administrator shall be final and binding on all parties having an interest in
the Plan. Subject to applicable laws, rules, and regulations, the Plan
Administrator may, in its discretion, from time to time, delegate all or any
part of its responsibilities and powers under the Plan to any employee or group
of employees of the Corporation or any Participating Corporation, and revoke any
such delegation. Notwithstanding the foregoing, the Board, in its absolute
discretion, may at any time and from time to time exercise any and all rights,
duties and responsibilities of the Plan Administrator under the Plan, including,
but not limited to, establishing procedures to be followed by the Plan
Administrator.
III.
STOCK SUBJECT TO PLAN

A.The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock reserved for
issuance over the term of the Plan shall not exceed 23,000,000 shares. Such
shares include the initial reserve of 8,000,000 shares and an additional
increase of 15,000,000 shares submitted to the stockholders for approval, and
approved by the stockholders, at the May 2015 annual meeting.
B.In the event of any of the following transactions affecting the Common Stock:
any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, or other similar change affecting the outstanding Common
Stock, or a merger, consolidation, acquisition of property or shares, spin-off,
other distribution of stock or property (including any extraordinary cash or
stock dividend), or liquidation or other similar event affecting the Corporation
or a subsidiary of the Corporation, then equitable adjustments shall be made to
(i) the maximum number and class of securities issuable under the Plan, (ii) the
maximum number and class of securities purchasable per Participant on any one
Purchase Date, (iii) the maximum number and class of securities purchasable in
total by all Participants on any one Purchase Date, and (iv) the number and
class of securities and the price per share in effect under each outstanding
purchase right. The adjustments shall be made in such manner as the Plan
Administrator deems appropriate in order to prevent the dilution or enlargement
of benefits under the outstanding purchase rights, and such adjustments shall be
final, binding and conclusive on the holders of those rights.






--------------------------------------------------------------------------------






IV.
OFFERING PERIODS

A.Shares of Common Stock shall be offered for purchase under the Plan through a
series of concurrent offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.
B.Each offering period shall be of such duration (not to exceed twenty-four (24)
months) as determined by the Plan Administrator prior to the start date of such
offering period. Unless otherwise determined by the Plan Administrator, offering
periods shall commence at semi-annual intervals on the first business day of May
and November each year over the term of the Plan, and, accordingly, two (2)
separate offering periods shall commence in each calendar year the Plan remains
in existence. Unless otherwise determined by the Plan Administrator prior to the
start of such offering period, each offering period shall have a maximum
duration of six (6) months.
C.Each offering period shall consist of a series of one or more successive
Purchase Intervals. Unless otherwise determined by the Plan Administrator,
Purchase Intervals shall run from the first business day in May to the last
business day in October each year and from the first business day in November
each year to the last business day in April in the following year. Each offering
period will consist of one Purchase Interval, unless the duration of that
offering period exceeds six (6) months.
V.
ELIGIBILITY; ENROLLMENT

A.Each individual who is an Eligible Crewmember on the start date of any
offering period under the Plan may enter that offering period on such start
date. However, an Eligible Crewmember may participate in only one offering
period at a time.
B.An Eligible Crewmember must, in order to participate in the Plan for a
particular offering period, enroll online in the manner and through the website
designated by the Company (including a payroll deduction authorization), and
file with the Plan Administrator (or its designate) any forms prescribed by it,
on or before the start date of that offering period.
C.With respect to each succeeding offering period, a Participant shall be deemed
(i) to have elected to participate in such immediately succeeding offering
period, and (ii) to have authorized the same payroll deduction for such
immediately succeeding offering period as was in effect for the Participant
immediately prior to the commencement of such succeeding offering period, unless
(1) such Participant elects otherwise prior to the start date of such succeeding
offering period, in accordance with Section VI.A, (2) such Participant withdraws
from the Plan prior to the commencement of such succeeding offering period in
accordance with Section VII.H or (3) on the start date of such succeeding
offering period, such Participant is no longer an Eligible Crewmember.
D.Notwithstanding the provisions of Section V.C to the contrary, with respect to
the first offering period that begins after the amendments to the Plan adopted
by the Board and approved by the shareholders in 2013 as described in Section
IX.A, any Eligible Crewmember must, in order to participate in the Plan for such
offering period, enroll in accordance with Section V.B.
VI.
PAYROLL DEDUCTIONS

A.The payroll deduction authorized by the Participant for purposes of acquiring
shares of Common Stock during an offering period may be any multiple of one
percent (1%) of the Cash Earnings paid to the Participant during each Purchase
Interval within that offering period, up to a maximum of ten percent (10%). The
deduction rate so authorized shall continue in effect throughout the offering
period, except to the extent such rate is changed in accordance with the
following guidelines:
(i)Using the online authorization process designated for this purpose by the
Company in accordance with Section V.B, the Participant may, at any time during
the offering period, reduce his or her rate of payroll deduction to become
effective as soon as






--------------------------------------------------------------------------------






administratively practicable after the date of such online authorization. The
Participant may not, however, effect more than one (1) such reduction per
Purchase Interval.
(ii)Using the online authorization process designated for this purpose by the
Company in accordance with Section V.B, the Participant may, prior to the
commencement of any new Purchase Interval within the offering period, increase
the rate of his or her payroll deduction. The new rate (which may not exceed the
ten percent (10%) maximum) shall become effective on the start date of the first
Purchase Interval following the date of such online authorization.
B.Payroll deductions from after-tax Cash Earnings shall begin on the first pay
day administratively practicable following the start date of the offering period
and shall (unless sooner terminated by the Participant) continue through the pay
day ending with or immediately prior to the last day of that offering period.
The amounts so collected shall be credited to the Participant’s book account
under the Plan, but no interest shall be paid on the balance from time to time
outstanding in such account. The amounts collected from the Participant shall
not be required to be held in any segregated account or trust fund and may be
commingled with the general assets of the Corporation and used for general
corporate purposes.
C.Payroll deductions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.
D.The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date, whether within the same or a different
offering period.
VII.
PURCHASE RIGHTS

A.Grant of Purchase Rights. A Participant shall be granted a separate purchase
right for each offering period in which he or she is enrolled. The purchase
right shall be granted on the start date of the offering period and shall
provide the Participant with the right to purchase shares of Common Stock, at
the end of each Purchase Interval within that offering period, upon the terms
set forth below.
Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Crewmember if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.
B.Exercise of the Purchase Right. Each purchase right shall be automatically
exercised on each successive Purchase Date within the offering period, and
shares of Common Stock shall accordingly be purchased on behalf of each
Participant on each such Purchase Date. The purchase shall be effected by
applying the Participant’s payroll deductions for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.
C.Tax Withholding. At the time a Participant’s purchase right is granted or
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Common Stock he or she purchases under the Plan, the
Participant shall make adequate provision for the federal, state, local and
non-United States tax withholding obligations, if any, of the Company and/or any
other applicable Participating Corporation which arise upon grant or exercise of
such purchase right or upon such disposition of shares, respectively. The
Company and/or applicable Participating Corporation may, but shall not be
obligated to, withhold from the Participant’s compensation the amount necessary
to meet such withholding obligations.
D.Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date within a particular
offering period in which he or she is enrolled shall be equal to the Applicable
Percentage of the Fair Market Value per share of Common






--------------------------------------------------------------------------------






Stock on such Purchase Date. The Applicable Percentage with respect to each
Purchase Interval shall be 85% unless and until such Applicable Percentage is
changed by the Plan Administrator, in its discretion, provided that any such
change in the Applicable Percentage with respect to a given Purchase Interval
must be established prior to the commencement of the enrollment process for such
Purchase Interval.
E.Number of Purchasable Shares. The number of shares of Common Stock purchasable
by a Participant on each Purchase Date during the particular offering period in
which he or she is enrolled shall be the number of whole shares obtained by
dividing the amount collected from the Participant through payroll deductions
during the Purchase Interval ending with that Purchase Date by the purchase
price in effect for the Participant for that Purchase Date. However, the maximum
number of shares of Common Stock purchasable per Participant on any one Purchase
Date shall not exceed 3,375 shares, subject to periodic adjustments in the event
of certain changes in the Corporation’s capitalization. However, the Plan
Administrator shall have the discretionary authority, exercisable prior to the
start of any offering period under the Plan, to increase or decrease the
limitations to be in effect for the number of shares purchasable per Participant
on each Purchase Date which occurs during that offering period.
F.Excess Payroll Deductions. Any payroll deductions not applied to the purchase
of shares of Common Stock on any Purchase Date because they are not sufficient
to purchase a whole share of Common Stock shall be refunded as soon as
administratively possible. Additionally, any payroll deductions not applied to
the purchase of Common Stock by reason of the limitation on the maximum number
of shares purchasable per Participant or in total by all Participants on the
Purchase Date or any other reason shall be refunded as soon as administratively
possible.
G.Suspension of Payroll Deductions. In the event that a Participant is, by
reason of the accrual limitations in Article VIII, precluded from purchasing
additional shares of Common Stock on one or more Purchase Dates during the
offering period in which he or she is enrolled, then no further payroll
deductions shall be collected from such Participant with respect to those
Purchase Dates. The suspension of such deductions shall not terminate the
Participant’s purchase right for the offering period in which he or she is
enrolled, and payroll deductions shall automatically resume on behalf of such
Participant once he or she is again able to purchase shares during that offering
period in compliance with the accrual limitations of Article VIII.
H.Withdrawal from Offering Period. The following provisions shall govern the
Participant’s withdrawal from an offering period:
(i)Using the online authorization process designated for this purpose by the
Company in accordance with Section V.B, a Participant may withdraw from the
offering period in which he or she is enrolled at any time prior to 10 days
before the next scheduled Purchase Date, and no further payroll deductions shall
be collected from the Participant with respect to that offering period. Any
payroll deductions collected during the Purchase Interval in which such
withdrawal occurs shall be held for the purchase of shares on the next Purchase
Date, unless the Participant elects at the time of such withdrawal, in
accordance with any policies established by the Plan Administrator, to have such
payroll deductions refunded as soon as administratively possible.
(ii)The Participant’s withdrawal from a particular offering period shall be
irrevocable, and the Participant may not subsequently rejoin that offering
period at a later date. In order to resume participation in any subsequent
offering period, such individual must re-enroll in the Plan (in accordance with
Section V.B) on or before the start date of that offering period.
I.Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:
(i)Should the Participant cease to remain an Eligible Crewmember for






--------------------------------------------------------------------------------






any reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be immediately
refunded.
(ii)However, should the Participant cease to remain in active service by reason
of an approved unpaid leave of absence, then the Participant shall have the
right, exercisable up until 10 days before the next Purchase Date, to withdraw
all the payroll deductions collected to date on his or her behalf for that
Purchase Interval. Should the Participant not exercise this right, such funds
shall be held for the purchase of shares on his or her behalf on the next
scheduled Purchase Date. Payroll deductions under the Plan shall continue with
respect to any Cash Earnings received by a Participant while he or she is on an
unpaid leave of absence, unless the Participant elects to withdraw from the
offering period in accordance with Section VII.H above. Upon the Participant’s
return to active service (x) within three (3) months following the commencement
of such leave or (y) prior to the expiration of any longer period for which such
Participant has reemployment rights with the Corporation provided by statute or
contract, his or her payroll deductions under the Plan shall automatically
resume at the rate in effect at the time the leave began, unless the Participant
withdraws from the Plan prior to his or her return. Notwithstanding the
foregoing provisions of this Section VII.I(ii), if such period of a
Participant’s leave of absence exceeds the applicable time period described in
clauses (x) and (y) of the preceding sentence, then the Plan Administrator may
at any time prior to the next Purchase Date cause such Participant’s outstanding
purchase rights to terminate and all of the Participant’s payroll deductions for
the Purchase Interval in which such purchase rights so terminate to be
immediately refunded. An individual who returns to active employment following a
leave of absence that exceeds in duration the applicable (x) or (y) time period
will be treated as a new Eligible Crewmember for purposes of subsequent
participation in the Plan and must accordingly re-enroll in the Plan (in
accordance with Section V.B) on or before the start date of any subsequent
offering period in which he or she wishes to participate.
J.Change in Control. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the Purchase Interval in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share equal to Applicable Percentage of the Fair
Market Value per share of Common Stock immediately prior to the effective date
of such Change in Control.
However, the applicable limitation on the number of shares of Common Stock
purchasable per Participant shall continue to apply to any such purchase.
The Corporation shall use its best efforts to provide at least ten (10) days’
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.
Notwithstanding the foregoing provisions of this Section VII.J to the contrary,
the Plan Administrator may in its discretion determine that any outstanding
purchase rights shall be terminated prior to the effective date of a Change in
Control, in which case all payroll deductions for the Purchase Interval in which
such purchase rights are terminated shall be promptly refunded.
K.Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the shares available or
purchasable on a uniform and nondiscriminatory basis, and the payroll deductions
of each






--------------------------------------------------------------------------------






Participant, to the extent in excess of the aggregate purchase price payable for
the Common Stock pro-rated to such individual, shall be refunded.
L.Assignability. The purchase right shall be exercisable only by the Participant
and shall not be assignable or transferable by the Participant.
M.Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.
VIII.
ACCRUAL LIMITATIONS

A.No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423)) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.
B.For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:
(i)The right to acquire Common Stock under each outstanding purchase right shall
accrue in one or more installments on each successive Purchase Date during the
offering period in which such right remains outstanding.
(ii)No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one or more other purchase rights
at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of Common
Stock (determined on the basis of the Fair Market Value per share on the date or
dates of grant) for each calendar year such rights were at any time outstanding.
C.If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Purchase Interval, then the payroll deductions
that the Participant made during that Purchase Interval with respect to such
purchase right shall be promptly refunded.
D.In the event there is any conflict between the provisions of this Article and
one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.
IX.
EFFECTIVE TIME AND TERM OF THE PLAN

A.Prior to amendment and restatement as set forth herein, the Plan was adopted
by the Board on April 13, 2011, and became effective on May 26, 2011, which is
the date on which the Plan was approved by the affirmative vote of the holders
of a majority of the shares of Common Stock which were present or represented
and entitled to vote and voted at the Corporation’s 2011 annual meeting (the
“Effective Time”). Amendments to the Plan were adopted by the Board on March 20,
2013, and became effective upon the date of such adoption, provided that the
amendments to Sections VII.D (“Purchase Price”) and VII.J (“Change in Control”)
of the Plan became effective upon the date on which such amendments are approved
by the affirmative vote of a majority of the shares of Common Stock which are
present or represented and entitled to vote and voted at a meeting, which
approval occurred on May 9, 2013, within the period ending twelve (12) months
before or after the date the Plan is adopted by the Board. Further amendments to
the Plan, as amended and restated hereby, were adopted by the Board on April 7,
2015, and became effective upon the date of such adoption, provided that the
amendments to Section III (“Stock Subject to the Plan”)






--------------------------------------------------------------------------------






of the Plan became effective on the date on which such amendments are approved
by the affirmative vote of a majority of the shares of Common Stock which are
present or represented and entitled to vote and voted at a meeting, which
approval occurred on May 21, 2015, within the period ending twelve (12) months
before or after the date the Plan is adopted by the Board.
B.Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the last business day in April 2021, (ii) the date on which all
shares available for issuance under the Plan shall have been sold pursuant to
purchase rights exercised under the Plan, and (iii) the date on which all
purchase rights are exercised in connection with a Change in Control. No further
purchase rights shall be granted or exercised, and no further payroll deductions
shall be collected, under the Plan following such termination.
C.From and after the Effective Time, no further grants shall be made under the
JetBlue Airways Corporation Crewmember Stock Purchase Plan, as in effect
immediately prior to the Effective Time (the “Prior Plan”); however, any
purchase rights outstanding under the Prior Plan before the Effective Time shall
continue in effect in accordance with their terms.
X.
AMENDMENT AND TERMINATION OF THE PLAN

A.
The Board may alter, amend, suspend or terminate the Plan at any time to become
effective immediately following the close of any Purchase Interval.

B.    In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation’s stockholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation’s capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan, (iii) modify the eligibility requirements for participation in
the Plan, or (iv) any other amendment requiring stockholder approval under any
applicable law, regulation or rule.
C.    The Board may at any time terminate an offering period then in progress
and provide that Participants’ then outstanding payroll deductions shall be
promptly refunded.
XI.
GENERAL PROVISIONS

A.All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.
B.Nothing in the Plan shall confer upon the Participant any right to continue in
the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.
C.The provisions of the Plan shall be governed by the laws of the State of
Delaware without resort to that State’s conflict-of-laws rules.








--------------------------------------------------------------------------------






Schedule A


Corporations Participating in
2011 Crewmember Stock Purchase Plan
As of the Effective Time


JetBlue Airways Corporation








--------------------------------------------------------------------------------












APPENDIX
The following definitions shall be in effect under the Plan:
A.Board shall mean the Corporation’s Board of Directors.
B.Cash Earnings shall mean (i) the regular base salary paid or wages to a
Participant by one or more Participating Companies during such individual’s
period of participation in one or more offering periods under the Plan plus (ii)
all overtime payments, bonuses, commissions, profit-sharing distributions or
other incentive-type payments received during such period. Such Cash Earnings
shall be calculated before deduction of (A) any income or employment tax
withholdings, or (B) any contributions made by the Participant to any Code
Section 401(k) salary deferral plan or any Code Section 125 cafeteria benefit
program now or hereafter established by the Corporation or any Corporate
Affiliate. However, Cash Earnings shall not include any non-cash items,
severance or notice pay, income attributable to stock options or other
stock-base compensation or contributions made by the Corporation or any
Corporate Affiliate on the Participant’s behalf to any crewmember benefit or
welfare plan now or hereafter established (other than Code Section 401(k) or
Code Section 125 contributions deducted from such Cash Earnings).
C.Change in Control shall mean the occurrence of any of the following:
(i)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d‑3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this Section 2(h), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any Affiliate or (iv) any acquisition by any
corporation pursuant to a transaction that complies with Sections C(iii)(1),
C(iii)(2) and C(iii)(3) below;
(ii)Any time at which individuals who, as of the Effective Time, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Time whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any Affiliate,
a sale or other disposition of all or substantially all of the assets of the
Corporation, or the acquisition of assets or stock of another entity by the
Corporation or any Affiliate (each, a “Business Combination”), in each case
unless, following such Business Combination, (1) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Corporation Common Stock and the Outstanding Corporation Voting Securities
immediately prior to such Business Combination






--------------------------------------------------------------------------------






beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or
(iv)The consummation of a plan of complete liquidation or dissolution of the
Corporation.
D.Code shall mean the Internal Revenue Code of 1986, as amended.
E.Common Stock shall mean the Corporation’s common stock.
F.Corporate Affiliate shall mean (i) any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established, and, (ii) solely for purposes of the
definition of Change in Control, any Person that directly or indirectly
controls, is controlled by or is under common control with the Corporation. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract or otherwise.
G.Corporation shall mean JetBlue Airways Corporation, a Delaware corporation,
and any corporate successor to all or substantially all of the assets or voting
stock of JetBlue Airways Corporation that shall by appropriate action adopt the
Plan.
H.Effective Time shall have the meaning given such term in Section IX.A. Any
Corporate Affiliate that becomes a Participating Corporation after such
Effective Time shall designate a subsequent Effective Time with respect to its
Eligible Crewmember-Participants (except with respect to the definition of
Change in Control).
I.Eligible Crewmember shall mean any person who is paid remuneration for
services rendered as an employee of one or more Participating Corporations.
J.Exchange Act shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.
K.Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions: if the Common Stock is
listed on a national securities exchange, as of any given date, the closing
price for the Common Stock on such date on the Stock Exchange,






--------------------------------------------------------------------------------






or if the Common Stock is not traded on the Stock Exchange on such measurement
date, then on the next preceding date on which shares of Common Stock are
traded, all as reported by such source as the Plan Administrator may select. If
the Common Stock is not listed on a national securities exchange, Fair Market
Value shall be determined by the Plan Administrator in its good faith
discretion.
L.1933 Act shall mean the Securities Act of 1933, as amended.
M.Participant shall mean any Eligible Crewmember of a Participating Corporation
who is actively participating in the Plan.
N.Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Crewmembers. The Participating
Corporations in the Plan are listed in attached Schedule A.
O.Plan shall mean the Corporation’s Amended and Restated 2011 Crewmember Stock
Purchase Plan, as set forth in this document.
P.Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.
Q.Purchase Date shall mean the last business day of each Purchase Interval.
R.Purchase Interval shall mean each successive six (6)-month period within a
particular offering period at the end of which there shall be purchased shares
of Common Stock on behalf of each Participant.
S.Stock Exchange shall mean the Nasdaq Stock Exchange or such other securities
exchange or inter-dealer quotation system as may at the applicable time be the
principal market for the Common Stock.


 




Adopted by shareholders on May 21, 2015






